                   Case 2:08-cr-00459-CFK Document 39 Filed 09/14/20 Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

     UNITED STATES OF AMERICA                            :
                                                         :      CRIMINAL NO. 08-459
                                                         :
              v.                                         :
                                                         :
     ANGEL CORREA                                        :

                                           MEMORANDUM

              In his pro se motion under 28 U.S.C. § 2255, Angel Correa (“Correa”)

     challenges his sentence, arguing that it was wrongly enhanced under the Armed

     Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e). He argues that he is entitled to

     relief because he was ineligible for sentencing under ACCA and explains that his

     untimely Motion is not time-barred because of the United States Supreme Court’s

     decision in Rehaif v. United States, 139 S.Ct. 2191 (2019) (“Rehaif”). Because

     Correa’s claim is time-barred, we shall deny his motion without an evidentiary

     hearing.

I.            Background

              Angel Correa was charged in a one-count indictment with possession of a

     firearm by a convicted felon, in violation of 18 U.S.C. §§ 922(g)(1) and 924(e). ECF

     No. 1. On December 15, 2008, Correa entered a guilty plea before the Honorable

     John Fullam.1 On March 17, 2009, he was sentenced to 180 months imprisonment.


     1
         This matter was reassigned under Local Rule of Criminal Procedure 50.1 from the Honorable
                                                     1
               Case 2:08-cr-00459-CFK Document 39 Filed 09/14/20 Page 2 of 8




      ECF No. 24. At the time of sentencing, Correa had four separate felony drug

      convictions under Pennsylvania law for arrests that took place in 2004 and 2005.

             On March 24, 2009, Correa filed a timely notice of appeal. ECF No. 25. He

      then moved to voluntarily dismiss his appeal stating, “[c]ounsel and the appellant

      have concluded that no relief can be obtained by proceeding with the appeal.”

      United States v. Angel Correa, No. 09-1857, Dk. No. 17 (3d Cir. Sept. 3, 2009). On

      June 9, 2020, Correa filed this pro se Motion under 28 U.S.C. § 2255. United States

      v. Angel Correa, No. 08-0459, ECF No. 36. The government filed a response asking

      that we deny Correa’s Motion without a hearing and decline to issue a certificate of

      appealability. See ECF No. 38.

II.          Standard of Review

             Section 2255 motions “are the presumptive means by which federal prisoners

      can challenge their convictions or sentences that are allegedly in violation of the

      Constitution.” Okereke v. United States, 307 F.3d 117, 120 (3d Cir. 2002). Section

      2255 permits a prisoner sentenced by a federal court to move the court that imposed

      the sentence to “vacate, set aside or correct the sentence” where: (1) the sentence

      imposed was in violation of the Constitution or laws of the United States; (2) the

      court was without jurisdiction to impose such a sentence; (3) the sentence was in



      John P. Fullam to the Honorable Lawrence F. Stengel on May 18, 2011. ECF No. 33. It was
      again reassigned to the Honorable Chad F. Kenney on July 6, 2020. ECF No. 35.


                                                   2
               Case 2:08-cr-00459-CFK Document 39 Filed 09/14/20 Page 3 of 8




       excess of the maximum authorized by law; or (4) the sentence was otherwise subject

       to collateral attack. See 28 U.S.C. § 2255(a). If the files and records of the case

       conclusively show that the prisoner is entitled to no relief, the court need not hold a

       hearing on the motion. 28 U.S.C. § 2255(b).

             “Because collateral review under § 2255 is not a substitute for direct review,

       a movant ordinarily may only raise claims in a 2255 motion that he raised on direct

       review.” Hodge v. United States, 554 F.3d 372, 378–79 (3d Cir. 2009) (citing

       Bousley v. United States, 523 U.S. 614, 621 (1998)). Courts will exempt a convicted

       defendant from that rule if he can prove either that he is actually innocent of the

       crime for which he was convicted, or that there is a valid cause for the default, as

       well as prejudice resulting from the default. Bousley, 523 U.S. at 622. Section 2255

       motions filed by pro se parties are entitled to a liberal construction. See United States

       v. Miller, 197 F.3d 644, 648 (3d Cir. 1999).

III.         Discussion

             A.     Correa’s Claim is Untimely

             Correa relies on the United States Supreme Court’s Rehaif v. United States,

       139 S.Ct. 2191 (2019) (“Rehaif”) decision to establish the timeliness of his Motion.

       See ECF No. 36 at 11. A Section 2255 motion must be filed within one year of the

       conviction becoming final. 28 U.S.C. § 2255(f)(1). Section 2255(f)(3), however,

       allows for the one-year limitation period to begin running from “the date on which


                                                  3
        Case 2:08-cr-00459-CFK Document 39 Filed 09/14/20 Page 4 of 8




the right asserted was initially recognized by the Supreme Court, if that right has

been newly recognized by the Supreme Court and made retroactively applicable on

collateral review.” See 28 U.S.C. § 2255(f)(3).

      Construing Correa’s Motion liberally, we do not read his Motion as asserting

a Rehaif claim to challenge his conviction under 18 U.S.C. §922(g)(1).2 Instead, we

understand Correa to contend that Rehaif created an opportunity for him to file the

instant Motion—circumventing Section 2255(f)(1)’s one-year statute of limitation—

asserting that he is entitled to relief under Section 2255 because the Court incorrectly

applied ACCA to his case at sentencing. ECF No. 36 at 6, 11.

      ACCA mandates a fifteen-year minimum prison sentence for a defendant who

is convicted of a violation of 18 U.S.C. § 922(g) and “has three previous convictions

... for a violent felony or a serious drug offense, or both, committed on occasions

different from one another…” 18 U.S.C. § 924(e)(1) (emphasis added). At

sentencing, Judge Fullam designated Correa an armed career criminal under ACCA.

Because he had four prior felony convictions for controlled substances offenses, his

base offense level, under U.S.S.G. § 2K2.1(a)(2), was 24. All four prior criminal

convictions were for “serious drug offenses,” under Section 924(e)(2)(A). Under


2
 In Rehaif, the Supreme Court “conclude[d] that in a prosecution under 18 U.S.C.
§ 922(g) and § 924(a)(2), the Government must prove both that the defendant
knew he possessed a firearm and that he knew he belonged to the relevant category
of persons barred from possessing a firearm.” Rehaif, 139 S.Ct. at 2200.

                                           4
         Case 2:08-cr-00459-CFK Document 39 Filed 09/14/20 Page 5 of 8




U.S.S.G. § 4B1.4, he was deemed an armed career criminal, fixing his total offense

level at 30, after adjustments under U.S.S.G. §§ 3E1.1(a) and (b). With a criminal

history category of VI, his guideline range was 180 to 210 months. He was sentenced

to the mandatory minimum sentence of 180 months’ imprisonment.

       Correa acknowledges that he had four prior convictions at the time of his

federal firearms offense but argues that these convictions merged into one conviction

because the sentences were to run concurrently. ECF No. 36 at 6. Thus, he argues

that ACCA should not have been applied to his case at sentencing because he only

had one predicate offense. Id.

       Correa’s claim for relief in the instant motion is barred by the applicable one-

year statute of limitations running from the date his judgment of conviction became

final. See 18 U.S.C. 2255(f)(1).3 His conviction became final in 2009 when he did

not pursue his direct appeal. Correa did not file this Motion until June 9, 2020.

Indeed, Correa acknowledges that he “was sentenced in 2009 . . . I understand that

this clearly is years after my conviction date…” ECF No. 36 at 11. Other than

Rehaif, Correa does not present any basis to alter or toll the running of the one-year



3
 Even if Correa were not time-barred, this argument lacks merit. Our Court of Appeals has
explained that “individual convictions may be counted for purposes of sentencing enhancement
so long as the criminal episodes underlying the convictions were distinct in time.” United States
v. Schoolcraft, 879 F.2d 64, 73 (3d Cir. 1989). Correa’s offenses at issue occurred on separate
occasions because “the criminal episodes [were] distinct in time.” United States v. Blair, 734
F.3d 218, 229 (3d Cir. 2013) (quoting Schoolcraft, 879 F.2d at 73).


                                                5
         Case 2:08-cr-00459-CFK Document 39 Filed 09/14/20 Page 6 of 8




limitation period of § 2255(f)(1).4 Thus, a hearing on the motion is not necessary

because “the files and records of the case conclusively show that [Correa] is entitled

to no relief.” 28 U.S.C. § 2255(b).

       B.     Correa’s Procedural Default and Lack of Actual Innocence

       Even construing Correa’s Motion most liberally to raise a Rehaif claim, he has

procedurally defaulted on all claims that he did not raise on direct appeal. See Hodge

v. United States, 554 F.3d 372, 378–79 (3d Cir. 2009) (citing Bousley v. United

States, 523 U.S. 614, 621 (1998)). Correa did not appeal his conviction, and thus,

did not raise any claims on direct appeal.

       To obtain collateral review on a procedurally defaulted claim, Correa would

have to show either (1) cause for the procedural default and actual prejudice, or (2)

that he is actually innocent. See Bousley, 523 U.S. at 621 (stating, “even the

voluntariness and intelligence of a guilty plea can be attacked on collateral review

only if first challenged on direct review”).

       Cause may exist “where a constitutional claim is so novel that its legal basis

is not reasonably available to counsel.” Reed v. Ross, 468 U.S. 1, 16 (1984). Correa

would be unable to show cause because the issue decided in Rehaif was not so novel



4
 Correa does not allege that he was impeded in timely filing his Motion by any governmental
action. See 28 U.S.C. § 2255(f)(2). He also does not allege any new facts in support of his
motion and admits that the basis for this motion now is the same basis of the appeal he
considered filing in 2009. See 28 U.S.C. § 2255(f)(4).


                                              6
            Case 2:08-cr-00459-CFK Document 39 Filed 09/14/20 Page 7 of 8




that its legal basis was not available to him in 2009. “The issue decided in Rehaif

was percolating in the courts for years,” including by the time Correa was charged

and plead guilty. United States v. Murphy, No. 1:13-CR-060, 2020 WL 1891791, at

*2 (M.D. Pa. Apr. 16, 2020) (citations omitted) (collecting cases). See also United

States v. Battle, No. CR 16-017, 2020 WL 4925678, at *6 (W.D. Pa. Aug. 21, 2020).

Correa would have been unable to establish cause for his failure to raise his claims

on direct appeal, and a Rehaif claim would be procedurally defaulted.5

         Finally, Correa would be unable to establish that he is actually innocent. “To

establish actual innocence, [Correa] must demonstrate that, in light of all the

evidence, it is more likely than not that no reasonable juror would have convicted

him.” Bousley, 523 U.S. at 623. We think that a reasonable juror would have

concluded, beyond a reasonable doubt, that Correa was aware of his status as a felon

when he possessed the firearm at issue in the Indictment on or about March 27, 2008.

ECF No. 1. See also Rehaif, 139 S.Ct. at 2194. Correa’s Presentence Investigation

Report, to which he did not object, shows that before possessing the firearm on or

about March 27, 2008, Correa plead guilty to and was convicted of four felony

offenses under Pennsylvania law.

         Thus, even if Correa had raised a Rehaif claim, he would be unable to



5
    Because Correa would be unable to establish cause, we do not address the issue of prejudice.


                                                  7
        Case 2:08-cr-00459-CFK Document 39 Filed 09/14/20 Page 8 of 8




overcome this procedural default because he would be unable to show both cause

excusing his default and actual prejudice resulting from the error, or that he is

otherwise actually innocent.

      C.     We Deny a Certificate of Appealability

      In issuing a final Order denying a Section 2255 motion, we must also decide

whether to issue or deny a certificate of appealability. See 28 U.S.C. § 2255. A

certificate of appealability may issue “only if the applicant has made a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). We will not

issue a certificate of appealability in this case because Correa did not “make a

substantial showing of the denial of a constitutional right.” Slack v. McDaniel, 529

U.S. 473, 484 (2000); 28 U.S.C. § 2253(c)(2).

IV.   Conclusion
      For the foregoing reasons, we deny Correa’s Motion to Vacate without an

evidentiary hearing. We find no basis for a certificate of appealability. An

appropriate Order follows.



        September 14, 2020
DATED: ___________________                   BY THE COURT:



                                                 /s/ Chad F. Kenney
                                             CHAD F. KENNEY, J.



                                         8
